Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 08, 2015

The Court of Appeals hereby passes the following order:

A15A1214. LUCIOUS L. JOHNSON v. THE STATE.

      Lucious Johnson was convicted in 1996 of three counts of aggravated assault,
one count of rape, and one count of false imprisonment. His convictions were
affirmed by this Court in Johnson v. State, 238 Ga. App. 677 (520 SE2d 221) (1999).
Johnson later filed a motion to vacate a void sentence and an extraordinary motion
for new trial. The trial court merged two of his convictions and vacated his sentence
as to one count but otherwise denied the motions, and we again affirmed on appeal.
Johnson v. State, 272 Ga. App. 294 (612 SE2d 29) (2005). Johnson then filed
another motion to vacate a void sentence, along with other pro se motions. The trial
court denied the motions, and once more we affirmed, this time in an unpublished
opinion. Johnson v. State, Case No. A13A1411 (decided July 16, 2013). Johnson
subsequently filed additional pro se motions, including a motion for an out-of-time
appeal and a motion for relief from convictions due to actual innocence. The trial
court denied the motions on the ground that its prior orders were “res judicata as to
these matters.” Johnson filed an application for discretionary appeal from this order,
which we dismissed, specifically noting that Johnson was not entitled to an out-of-
time appeal and that a petition to vacate or modify a judgment of conviction is not an
appropriate remedy in a criminal case. Johnson v. State, Case No. A15D0225
(dismissed February 2, 2015). This case is a direct appeal from the trial court’s order
denying Johnson’s pro se motions on res judicata grounds. We lack jurisdiction.
      Because Johnson has already had a direct appeal, he cannot appeal from the
trial court’s denial of his motion for an out-of-time appeal. See Richards v. State,
275 Ga 190 (563 SE2d 856) (2002). Moreover, “[i]t is well established that any issue
that was raised and resolved in an earlier appeal is the law of the case and is binding
on this Court, and that the law of the case doctrine is not confined to civil cases, but
applies also to rulings made by appellate courts in criminal cases.” (Citation and
punctuation omitted.) Ross v. State, 310 Ga. App. 326, 327 (713 SE2d 438) (2011).
Prior to this appeal, Johnson filed numerous appeals challenging orders of the trial
court. In all these appeals, we affirmed the trial court’s rulings denying Johnson’s pro
se motions. We are precluded from revisiting an issue that has already been decided.
See Ross, supra at 328. Accordingly, this appeal is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                                                             04/08/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.